DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 04/12/22 has been entered. Claims 1-2 and 8 have been amended, claims 6-7 and 9-15 have been canceled. New claims 16-17 have been entered. Claims 1-5, 8, and 16-17 are addressed in the following office action.
Claim Objections
Claim 8 objected to because of the following informalities: “retriever” should read “thromboembolic separator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 8, and 16-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sepetka et al. (US 2004/0073243).
Regarding claim 1, an invention relating to clot removal devices, Sepetka discloses (Figs. 84-97) a method for the removal of an occlusion from a vasculature system (Abstract), the method comprising: positioning a catheter (905 & 909) through the occlusion in a blood vessel until a distal tip of the catheter extends beyond the occlusion (Par. 0199-200); deploying a thromboembolic separator (904) from a lumen of the catheter (Par. 0199), wherein the thromboembolic separator expands at least partially inside the occlusion into a deployed configuration (Fig. 96) engaging the occlusion in order to remove it from the vessel (Par. 0199 & 0201); and retracting the thromboembolic separator from the vasculature while the occlusion remains at least partially engaged by the thromboembolic separator (Par. 0203).
Regarding claim 2, Sepetka discloses the method of claim 1. Sepetka discloses further comprising retracting the thromboembolic separator partially or completely into the lumen of the catheter (Par. 0197 & 0203).
Regarding claim 3, Sepetka discloses the method of claim 1. Sepetka discloses further comprising inflating a balloon in the blood vessel to reduce or arrest blood flow (Par. 0203).
Regarding claim 8, Sepetka discloses the method of claim 1. Sepetka further discloses wherein retracting the thromboembolic separator comprises retracting the thromboembolic separator into the lumen of the catheter and removing the retriever from the vasculature system, while the catheter remains in the vessel [i.e. the catheter remains in the vessel to occlude blood flow during withdrawal of the obstruction] (Par. 0203).
Regarding claim 16, Sepetka discloses the method of claim 1. Sepetka discloses (Fig. 92) further wherein: the thromboembolic separator comprises a plurality of engagement cages (906; Par. 0194); deploying the thromboembolic separator comprises expanding the plurality of engagement cages to engage the occlusion in order to remove it from the vessel (Par. 0199 & 0201); and wherein retracting the thromboembolic separator, comprises retracting the thromboembolic separator into the lumen of the catheter while the engagement cages engage the occlusion (Par. 0199 & 0203).
Regarding claim 17, Sepetka discloses the method of claim 16. Sepetka further discloses wherein expanding the engagement cages comprises expanding portions of the cages into contact with surrounding walls of the blood vessel (Figs. 85 & 96; Par. 0199-0200).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 rejected under pre-AlA 35 U.S.C. 103{a) as being unpatentable over Sepetka et al. (US 2004/0073243) as applied to claim 1 above, and further in view of Movahed (US 2002/0099254), cited in previous office action.
Regarding claim 4, Sepetka discloses the method of claim 1. Sepetka does not explicitly disclose wherein positioning the catheter comprises: forming a percutaneous incision into the vasculature; and introducing one or more catheters through the percutaneous incision and into the blood vessel.
In the analogous art of devices that temporarily occluding a vessel, Movahed teaches wherein positioning the catheter comprises: forming a percutaneous incision into the vasculature; and introducing one or more catheters through the percutaneous incision and into the blood vessel (Par. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Sepetka to have the method steps of: wherein positioning the catheter comprises: forming a percutaneous incision into the vasculature; and introducing one or more catheters through the percutaneous incision and into the blood vessel. Doing so would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (Par. 0039), as taught by Movahed.
Claim 5 rejected under pre-AlA35 U.S.C. 103{a) as being unpatentable over Sepetka et al. (US 2004/0073243) as applied to claim 1 above, and further in view of Ruggio (US 5,476,450), cited in previous office action.
Regarding claim 5, Sepetka discloses the method of claim 1. However, Sepetka fails to disclose injecting contrast dye into the vasculature system, wherein the contrast dye is dispersed by blood flow; visualizing the vasculature with fluoroscopy, wherein the contrast dye delineates the vasculature system; and advancing the catheter through the vasculature to reach the vessel under fluoroscopy.
Inthe same field of endeavor, which is clot removal devices, Ruggio discloses the method step of injecting contrast dye into the vasculature system, wherein the contrast dye is dispersed by blood flow; visualizing the vasculature with fluoroscopy, wherein the contrast dye delineates the vasculature system; and advancing the catheter through the vasculature to reach the vessel under fluoroscopy (Col. 7, 62-67 & Col. 8, 1-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Sepetka to have the method steps of: injecting contrast dye into the vasculature system, wherein the contrast dye is dispersed by blood flow; visualizing the vasculature with fluoroscopy, wherein the contrast dye delineates the vasculature system; and advancing the catheter through the vasculature to reach the vessel under fluoroscopy. Doing so would facilitate fluoroscopic guidance of the catheter assembly (Col. 8, lines 5-6) and facilitates contrast radiographic inspection of the vessel (Col. 8, lines 15-18), as taught by Ruggio.
Response to Arguments
Applicant’s arguments, filed 04/12/22, with respect to the rejection of claim 1 under 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771                                                                                                                                                                                          	

	/C.U.I/               Examiner, Art Unit 3771